Exhibit 23.2 CONSENT OF RYDER SCOTT COMPANY, L.P. We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of PEDEVCO CORP. (the “Company”) of our report dated March 14, 2014, entitled “PEDEVCO Corp. – Estimated Future Reserves and Income Attributable to Certain Leasehold Interests – Direct Interests Only – SEC Parameters – As of December 31, 2013” (the “March 14, 2014 Report”) and our report dated March 6, 2014 entitled “PEDEVCO Corp. – Estimated Future Reserves and Income Attributable to Certain Leasehold Interests – SEC Parameters – As of December 31, 2013” (the “March 6, 2014 Report”) included as Exhibits 99.1 and 99.2, respectively, to the Company’s Annual Report on Form 10-K, filed with the Securities and Exchange Commission on March 31, 2014, as amended on July 1, 2014. /s/ RYDER SCOTT COMPANY, L.P. RYDER SCOTT COMPANY, L.P. TBPE Firm Registration No. F-1580 Houston, Texas December 17, 2014 SUITE600,10154THSTREET, S.W.CALGARY, ALBERTA T2R 1J4TEL (403) 262-2799 FAX (403) 262-2790 62117TH STREET, SUITE 1550DENVER, COLORADO 80293-1501TEL (303) 623-9147 FAX (303) 623-4258
